Citation Nr: 9924948	
Decision Date: 08/31/99    Archive Date: 09/08/99

DOCKET NO.  98-12 890	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for mitral valve 
stenosis.

2.  Entitlement to an effective date earlier than October 30, 
1997, for an award of 30 percent rating for hyperpigmentation 
scarring with loss of chest muscle.

3.  Entitlement to an effective date earlier than October 30, 
1997, for an award of a 60 percent rating for pleural 
scarring, to include consideration of a disability evaluation 
in excess of 10 percent for pleural scarring.

4.  Entitlement to a disability evaluation in excess of 60 
percent rating for pleural scarring.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart



ATTORNEY FOR THE BOARD

L. McCain Parson, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1971 to May 1973. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Albuquerque, 
New Mexico.  

In January 1995, the veteran filed a claim seeking, among 
other things, entitlement to service connection for pleural 
scarring, for hyperpigmentation scarring with loss of chest 
muscle, and for mitral valve stenosis, all claimed as 
residuals of radiation treatment for the service-connected 
Hodgkin's Disease.  By a June 1996 rating decision, the RO 
granted service connection (on a secondary basis) for pleural 
scarring assigned as 10 percent disabling, and for 
hyperpigmentation scarring with loss of chest muscle assigned 
as non-compensable (zero percent), each effective January 13, 
1995.  By that same rating action, the RO denied service 
connection for mitral valve stenosis.

In November 1996, the veteran filed a timely notice of 
disagreement with June 1996 rating decision, which 
specifically challenged the denial of service connection for 
mitral valve stenosis, and the 10 percent rating assigned for 
pleural scarring.  See Ledford v. West, 136 F.3d 776, 779-80 
(Fed.Cir. 1998).  In May 1997, the RO issued a statement of 
the case.  The veteran requested and received two extensions 
of time to file a substantive appeal by August 27, 1997 and 
October 27, 1997, respectively.  The veteran filed a 3-page 
statement with an attachment date stamped received by the RO 
on October 30, 1997.  The Board construes this statement as a 
timely filed substantive appeal as to the claims for pleural 
scarring and mitral valve stenosis.  See 38 C.F.R. § 20.305 
(1998) (regarding the post mark rule).  Therefore, the issues 
of entitlement to service connection for mitral valve 
stenosis and entitlement to an evaluation in excess of 10 
percent for pleural scarring are properly in appellate 
status.  Taking into consideration that the assignment of the 
initial rating of 10 percent for pleural scarring followed 
the initial award of service connection, the Board must 
consider the applicability of a higher rating for the entire 
period in which the appeal has been pending.  See Fenderson 
v. West, 12 Vet. App. 119, 125-26 (1999).

The Board notes that the veteran asserted in an October 30, 
1997 statement that his service-connected disabilities 
warranted a 100 percent disability evaluation, to include the 
Hodgkin's disease evaluated as 30 percent disabling, the 
splenectomy evaluated as 30 percent disabling, and the 
hyperpigmentation scarring with loss of chest muscle 
evaluated as non-compensable.  Thus, the Board construes the 
October 1997 statement as new claims for an increased rating 
with respect to the Hodgkin's Disease, the splenectomy, and 
the hyperpigmentation scarring with loss of chest muscle.  
Id. at 125 (citing Suttman v. Brown, 5 Vet. App. 127, 136 
(1993) ("claim for increase 'based upon facts different from 
the prior final claim'"); Proscelle v. Derwinski, 2 Vet. 
App. 629, 631-32 (1992)).

By a March 1998 rating decision, the RO evaluated each of the 
service-connected disabilities.  The RO continued a separate 
30 percent disability evaluation for the Hodgkin's disease 
and for the splenectomy, with each of the ratings effective 
from January 1, 1984.  The RO increased to 60 percent the 
pleural scarring, and increased to 30 percent the 
hyperpigmentation scarring with muscle loss of the chest, 
with each of these ratings effective from October 30, 1997.  
The combined disability evaluation for the veteran's service-
connected disabilities was increased to 90 percent, effective 
from October 30, 1997.  The RO sent the veteran a letter to 
this effect in April 1998, along with notice of his appellate 
rights.  In July 1998, the veteran filed a timely notice of 
disagreement, which specifically challenged the effective 
date assigned for the combined 90 percent evaluation.  See 
Ledford v. West, supra.  A statement of the case was issued 
in August 1998.  A timely substantive appeal (VA Form 9) was 
received in August 1998.  In this context, the Board observes 
that the veteran did not specifically challenge the 
disability evaluation assigned for any of the service-
connected disabilities.  As such, the Board must emphasize 
that the combined 90 percent evaluation was engendered by the 
grant of the 60 percent evaluation assigned for the pleural 
scarring and the grant of the 30 percent evaluation assigned 
for the hyperpigmentation scarring with loss of chest muscle, 
with each of the ratings effective from October 30, 1997.  In 
light of these circumstances, the Board's appellate review of 
the earlier effective claim will be limited to the issues 
listed on the cover page of this decision.

Additionally, the Board notes that in a March 1998 rating 
decision, the RO indicated that the veteran was eligible to 
file a claim for a total rating based on individual 
unemployability, in light of the fact that the schedular 
requirements under 38 C.F.R. § 4.16(a) have been met.  
Pursuant to 38 U.S.C.A. § 7722(c) (West 1991), the VA has an 
obligation to distribute full information to eligible 
veterans regarding all benefits and services to which they 
may be entitled under the laws administered by this 
Department.  In this regard, the RO mailed the veteran a VA 
Form 21-8940.  As of this date, the veteran has not submitted 
the completed application form to receive consideration for 
such benefit.  Therefore, the VA has taken the appropriate 
action as regards the claim for a total rating and, thus, has 
met its obligation pursuant to  38 U.S.C.A. § 7722(c).  
Nevertheless, the VA has an obligation under 38 U.S.C.A. 
§ 5103(a) (West 1991), to advise the veteran of the evidence 
necessary to complete his application for benefits.  In this 
case, the veteran is hereby notified the completion and 
submission of the VA Form 21-8940 is vitally important to the 
proper development and adjudication of a claim for a total 
rating by the RO.  To date, the record is silent as to the 
veteran availing himself of such services.  The veteran may, 
of course, avail himself of said services as he determines 
necessary in relation to the prosecution of this claim.

The Board notes that effective March 1, 1999, the United 
States Court of Veterans Appeals changed its name to the 
United States Court of Appeals for Veterans Claims 
(hereinafter, "the Court").



FINDINGS OF FACT

1.  All available, relevant evidence necessary for an 
equitable disposition of the veteran's appeal has been 
obtained by the RO.

2.  The claim of entitlement to service connection for mitral 
valve stenosis is not support by cognizable evidence showing 
that claim is plausible or capable of substantiation.

3.  In a May 1984 rating decision, the RO recharacterized the 
veteran's service-connected Hodgkin's disease with 
splenectomy, as Hodgkin's disease, and effectuated a 
reduction in the evaluation assigned for that disability from 
100 percent to 30 percent disabling, effective from January 
1, 1984.  By that same rating decision, the RO assigned a 
separate 30 percent rating for the service-connected 
splenectomy, effective from January 1, 1984.  The veteran did 
not file an appeal of the May 1984 rating decision.

4.  On January 13, 1995, the RO received an original claim 
for, inter alia, entitlement to service connection for 
pleural scarring, claimed as a residual of radiation 
treatment for the service-connected Hodgkin's Disease.

5.  In a June 1996 rating decision, the RO granted service 
connection for pleural scarring and assigned a 10 percent 
disability evaluation, effective from January 13, 1995.  The 
veteran perfected a timely appeal of the June 1996 rating 
decision, which specifically challenged the assignment of the 
10 percent rating.

6.  Based on the medical findings on file as of January 13, 
1995, as well as those contained in the report of VA 
examination of April 1996, the veteran's pleural scarring was 
characterized by chronic parenchymal and pleural changes in 
the left lung, and by pulmonary function tests showing FEV-
1/FVC of 60 percent and a moderate obstructive ventilatory 
defect.

7.  On October 30, 1997, the veteran filed a new claim 
seeking, inter alia, entitlement to an increased 
(compensable) rating for hyperpigmentation scarring with loss 
of chest muscle.

8.  Based on the medical findings on file as of October 30, 
1997, as well as those contained in the report of VA 
examination of January 1998, the veteran's hyperpigmentation 
scarring with loss of chest muscle is characterized by tissue 
thin areas over the sternum and thoracic spine and 
hyperpigmentation in the left neck, and by objective evidence 
of significant disfiguring tissue/muscle loss in the chest 
and upper back area secondary to cobalt radiation for 
Hodgkin's disease, as well as prominent left neck 
hyperpigmentation secondary to radiation therapy for 
Hodgkin's disease.

9.  Based on the medical findings on file as of October 30, 
1997, as well as those contained in the report of VA 
examination of January 1998, the veteran's pleural scarring 
is manifested by symptoms of shortness of breath unrelated to 
his activities, fatigue after mild exercise, and pulmonary 
hypertension shown by echocardiogram; and by pulmonary 
functions tests showing moderate obstruction, and that the 
FEV-1/FVC was 54 percent.


CONCLUSIONS OF LAW

1. The claim of entitlement to service connection for mitral 
valve stenosis is not well grounded.  38 U.S.C.A. § 
5107(a) (West 1991).

2. The requirements for an effective date earlier than 
October 30, 1997, for an award of 30 percent evaluation 
for hyperpigmentation scarring with loss of chest muscle 
have not been met.  38 U.S.C.A. §§ 5107, 5110(a), (b)(2) 
(West 1991); 38 C.F.R. §§ 3.160(f), 3.400 (1998).

3. A 30 percent schedular evaluation for pleural scarring is 
warranted from January 13, 1995 to October 29, 1997.  38 
U.S.C.A. §§ 1155, 5107, 5110 (West 1991); 38 C.F.R. §§ 
3.400(b)(2), 4.1, 4.7, 4.20, 4.97, Diagnostic Code (DC) 
6810-6603 (1996) and as amended by 61 Fed. Reg. 46720 
(Oct. 7, 1996); 38 C.F.R. § 4.97, DC 6603 (1998).

4. A 100 percent schedular evaluation for pleural scarring is 
warranted from October 30, 1997.  38 U.S.C.A. §§ 1155, 
5107, 5110; 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.20, 4.97, 
DC 6810-6603 (1996) and as amended by 61 Fed. Reg. 46720 
(Oct. 7, 1996); 38 C.F.R. §§ 3.400(o)(2), 4.97, DC 6603 
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303(a) 
(1998).  Further, a disability that is proximately due to or 
the result of a service-connected disease or injury shall be 
service-connected.  When service connection is thus 
established for a secondary condition, the secondary 
condition shall be considered a part of the original 
condition.  Allen v. Brown, 7 Vet. App. 439 (1995); 38 C.F.R. 
§ 3.310 (1998). 

The threshold question that must be resolved with regard to a 
claim is whether the veteran has presented evidence that the 
claim is well-grounded.  38 U.S.C.A. § 5107(a); Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  A well-grounded claim 
is a plausible claim, meaning a claim that appears to be 
meritorious.  Murphy, supra. 

An allegation that a disability is service-connected is not 
sufficient; the veteran must submit evidence in support of 
the claim that would "justify a belief by a fair and 
impartial individual that the claim is plausible."  
38 U.S.C.A. § 5107(a); Tirpak v. Derwinski, 2 Vet. App. 609, 
611 (1992).  

Generally, a well-grounded claim for service connection 
requires (1) medical evidence of a current disability; (2) 
medical or, in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
Caluza v. Brown, 7 Vet. App. 489, 504, 506 (1995); see also 
Epps v. Gober 126 F.3d 1464, 1468 (Fed. Cir. 1997) (expressly 
adopting definition of well-grounded claim set forth in 
Caluza, supra).  The second and third Caluza elements can be 
satisfied under 38 C.F.R. 3.303(b) by (a) evidence that the 
condition was "noted" during service or during an 
applicable presumptive period; (b) evidence showing post-
service continuity of symptomatology; and (c) medical or, in 
certain circumstances, lay evidence of a nexus between the 
present disability and the post-service symptomatology.  38 
C.F.R. 3.303(b); Savage v. Gober, 10 Vet. App. 488, 495-97 
(1997).  For the purpose of determining whether a claim is 
well grounded, the credibility of the evidence in support of 
the claim must be presumed.  Robinette v. Brown, 8 Vet. App. 
69, 75 (1995). 

The Board notes that 38 C.F.R. §§ 3.307, 3.309 (1998) 
establishes a one-year presumptive period for cardiovascular 
disease.  This means that the cardiovascular disease must 
have become manifest to a compensable degree (10 percent or 
more) within one year from the date of separation from 
service.  This is not interpreted as requiring that the 
disease be diagnosed within the presumptive period, per se, 
but only that there can be shown by acceptable medical or lay 
evidence characteristic manifestations of the disease to the 
required degree, followed by a definite diagnosis within a 
reasonable time.  38 C.F.R. § 3.307(c); Harvey v. Principi, 3 
Vet. App. 343, 344-345 (1992).  

In that regard, the evidence of record includes the available 
service medical records which are silent for mitral valve 
stenosis.  The post-service medical records indicate that the 
veteran was diagnosed with Hodgkin's disease soon after 
military service and underwent medical treatment to include 
radiation therapy in 1973.  VA treatment records, dated from 
July 1973 to April 1984, reflect that on examination, the 
heart was entirely within normal limits.  Serial chest x-rays 
reflect that the heart was normal in appearance and not 
enlarged.  In 1994, the veteran was treated for pneumonia and 
diagnosed with mitral valve stenosis.  He medicates with 
Coumadin on a regular basis.  The December 1994 chest x-ray 
reflects that the calcific density in the arch of the aorta 
was consistent with atherosclerotic disease.  

A medical statement, dated in June 1996, reflects a response 
by Dr. Mabray that radiation does not result in heart valve 
damage.  A December 1997 echocardiogram reflects severe 
mitral regurgitation and moderate tricuspid regurgitation.  
Other conclusions reflect mild pulmonary hypertension due to 
thickening and reduced mobility of the mitral valve.

The veteran asserted in November 1995, and in October 1997, 
that the radiation treatments hardened his mitral valve, that 
the mitral valve no longer operated in an acceptable manner, 
and that mitral valve replacement surgery was indicated.  He 
also maintained that this damage had also impaired his 
breathing ability and physical stamina.

After a complete review of the claims folder, there are no 
post service medical records which show that the veteran's 
current mitral valve stenosis was either caused or aggravated 
by his service-connected Hodgkin's disease or by the 
treatment, including radiation therapy, for that disease.  
See Allen v. Brown, supra.  The first documentation of record 
occurred in 1994, more than 20 years after the veteran's 
period of active duty service.  Moreover, the medical 
statement of Dr. Mabray clearly states that radiation therapy 
does not result in heart valve damage.  Consequently, the 
Board finds the veteran has not presented any competent 
medical that associates his current heart disorder with any 
incident of service, or with his service-connected Hodgkin's 
disease.  Without such competent evidence, the Board finds 
that the claim for entitlement to service connection (on a 
primary or secondary basis) for mitral valve stenosis is not 
well-grounded, and must be denied.  See Caluza, supra; Reiber 
v. Brown, 7 Vet. App. 513, 516 (1995) ("claim for secondary 
service connection, like all claims, must be well 
grounded").

The Board acknowledges the veteran's contentions that the 
mitral valve stenosis is related to the radiation therapy 
that he received for treatment of his Hodgkin's disease.  
However, the evidence of record does not support that 
contention.  As it is in the province of trained health care 
professionals to enter conclusions which require medical 
opinions as to a diagnosis or causation, the Board determines 
that the veteran's lay statements to the effect that his 
current mitral valve stenosis is related to the radiation 
treatment received for the Hodgkin's disease is not competent 
evidence to well-ground his claim.  See Heuer v. Brown, 7 
Vet. App. 379, 384 (1995); Jones v. Brown, 7 Vet. App. 134, 
137 (1994).  Accordingly, under these circumstances, the 
Board finds that the veteran has not presented evidence 
sufficient to justify a belief by a fair and impartial 
individual that his claim for service connection for mitral 
valve stenosis is well-grounded and the claim must be denied. 

The veteran's burden to submit evidence sufficient to 
establish a well-grounded claim is the veteran's alone and is 
not relieved by the benefit of the doubt provision.  
38 U.S.C.A. § 5107; 38 C.F.R. § 3.159 (1998); Epps v. Gober, 
126 F.3d 1464 (Fed. Cir. 1997).  The Board views its 
discussion as sufficient to inform the veteran of the 
elements necessary to complete his application for the claim 
of service connection for mitral valve stenosis.  See 
Robinette v. Brown, 8 Vet. App. 69, 77-78 (1995).


II.  Earlier Effective Date

Initially, the Board finds that the veteran has presented 
well-grounded claims; that is, he has present claims that are 
plausible.  The Board also finds that the VA has adequately 
fulfilled its responsibility to assist him in the development 
of his claims.  38 U.S.C.A. § 5107(a); 38 C.F.R. § 3.103(a) 
(1998).

In accordance with Schafrath v. Derwinski, 1 Vet. App. 589 
(1991), the Board has reviewed the medical records and all 
other evidence of record pertaining to the history of the 
veteran's service-connected pleural scarring, and his 
service-connected hyperpigmentation scarring with loss of 
chest muscle.  Accordingly, the Board has found nothing in 
the historical record that would lead to a conclusion that 
the current evidence on file is inadequate for rating 
purposes.

A "claim" is defined under 38 C.F.R. § 3.1(p) (1998) as "a 
formal or informal communication in writing requesting a 
determination of entitlement, or evidencing a belief in 
entitlement, to a benefit."  An informal claim is any 
communication indicating an intent to apply for one or more 
benefits.  The benefit being sought must be identified.  38 
C.F.R. § 3.155 (1998).

The veteran filed an original claim seeking entitlement to 
service connection of Hodgkin's disease in June 1973, which 
was shortly after his release from service.  Entitlement to 
service connection for Hodgkin's disease with splenectomy was 
established in a rating decision of September 1973, and a 100 
percent rating was assigned, effective from the day after his 
discharge from active duty.  See 38 U.S.C.A. § 5110(b)(1) 
(West 1991).  In January 1984, the RO informed the veteran 
that his compensation benefits had discontinued since he had 
failed to report for a scheduled VA compensation examination 
to evaluated his service-connected disability.  The Board 
notes that the rating criteria for Hodgkin's disease, as set 
forth at 38 C.F.R. § 4.117, DC 7709, reflected that if there 
was no local recurrence or metastasis, the Hodgkin's disease 
was to be rated based on residuals.  The evidentiary record 
on file at that time demonstrated that the veteran's weight 
was normal for his height; the heart and chest were normal; 
he was not anemic; and he had dyspnea on exertion, 
particularly climbing stairs.  In a May 1984 rating decision, 
the RO recharacterized the veteran's disability as Hodgkin's 
disease and reduced the evaluation to 30 percent disabling, 
effective from January 1, 1984.  In that same rating 
decision, the RO assigned a separate 30 percent rating for 
the splenectomy, effective from January 1, 1984.  No appeal, 
challenging the rating reduction or the assigned separate 
rating, was taken.  38 U.S.C.A. § 7105(a), (c) (West 1991); 
38 C.F.R. §§ 20.200, 20.201 (1998).  Therefore, the actions 
effectuated in the May 1984 rating decision constitute a 
final adjudication of the January 1984 claim.  38 C.F.R. § 
3.160(d) (1998).

An original claim for entitlement to service connection for 
residuals of radiation therapy for Hodgkin's disease, on a 
secondary basis, was received by the RO on January 13, 1995.  
In a subsequent statement, dated in November 1995, the 
veteran specifically listed the disabilities for which VA 
compensation benefits were sought as, inter alia, 
hyperpigmentation scarring in the armpit, loss of muscle 
tissue in his chest and back, scarring of the left and right 
lungs, and impaired breathing and reduced physical stamina.  
In a June 1996 rating decision, the RO granted service 
connection (on a secondary basis) for pleural scarring and 
assigned a 10 percent disability evaluation and for 
hyperpigmentation scarring with loss of chest muscle and 
assigned a non-compensable evaluation, with each of the 
ratings effective from January 13, 1995.  The combined 
disability evaluation for the veteran's service-connected 
disabilities was 60 percent, effective from January 13, 1995.  
See 38 C.F.R. § 4.25.  The veteran perfected a timely 
administrative with respect to the claim for a disability 
evaluation in excess of 10 percent for the pleural scarring.  
See Fenderson, supra.

Thereafter, on October 30, 1997, the veteran filed a new 
claim for increased ratings for his service-connected 
disabilities, contending that a 100 percent disability 
evaluation was warranted.  Id. at 125; Drosky v. Brown, 10 
Vet. App. 251, 254 (1997).  By a March 1998 rating decision, 
the RO confirmed and continued the separate 30 percent 
ratings assigned for the Hodgkin's disease and for the 
splenectomy; and the RO increased the rating for the service-
connected pleural scarring to 60 percent, and granted an 
increase to 30 percent for the service-connected 
hyperpigmentation scarring with loss of chest muscle, with 
each of the ratings effective October 30, 1997.  Based on the 
increased ratings for these two disabilities, the combined 
disability evaluation for the veteran's service-connected 
disabilities was 90 percent, with an effective of October 30, 
1997.  See 38 C.F.R. § 4.25.  In July 1998, the veteran filed 
a notice of disagreement, which specifically challenges the 
effective date assigned for the combined 90 percent 
disability evaluation.  Thereafter, the veteran perfected a 
timely administrative with respect to the effective date 
issue.

The effective date for the veteran's claim is governed by 38 
U.S.C.A. § 5110(a), which provides, in pertinent part, that 
unless specifically provided otherwise, the effective date of 
an award based on an original claim, a claim reopened after 
final adjudication, or a claim for increase, or compensation, 
dependency and indemnity compensation, or pension, shall be 
fixed in accordance with the facts found, but shall not be 
earlier than the date of receipt of the application therefor.  
See also 38 C.F.R. § 3.400 (1998).  The effective date of an 
ward of direct service connection will be day following 
separation from service or the date entitlement arose if the 
claims is received within one year after separation, 
otherwise the date of receipt of the claim, or the date 
entitlement arose, whichever is later.  38 U.S.C.A. 
§ 5110(b)(1).

Under 38 U.S.C.A. § 5110(b)(2), the effective date of an 
award of increased compensation shall be the earliest date as 
of which it is ascertainable that an increase in disability 
had occurred, if application is received within one year from 
such date, otherwise it is the date of the receipt of the 
claim.  38 C.F.R. § 3.400(o)(2) (1998); Harper v. Brown, 10 
Vet. App. 125 (1997).  Therefore, evidence in a claimant's 
file which demonstrates that an increase in disability was 
"ascertainable" up to one year prior to the claimant's 
submission of a "claim" for VA compensation should be 
dispositive on the question of an effective date for any 
award that ensues."  Schoolman v. West, 12 Vet. App. 307 
(1999); Quarles v. Derwinski, 3 Vet. App. 129, 134-35 (1992); 
Alexander v. Derwinski, 3 Vet. App. 83 (1992).  

A. Effective date earlier than October 30, 1997 for scarring, 
hyperpigmentation, and loss of chest muscle evaluated as 
30 percent disabling.

In applying the terms of section 5110(b)(2), the Board must 
determine whether the award of a 30 percent rating for 
hyperpigmentation scarring with loss of chest muscle should 
have been effective either on the date of the new claim, 
October 30, 1997, or "on some date in the preceding year if 
it were factually ascertainable that the disability had 
increased in severity during that time."  Hanson v. Brown, 9 
Vet. App. 29 (1996); Scott v. Brown, 7 Vet. App. 184, 189 
(1994).

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities which is based on the 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  

In the instant case, the veteran's hyperpigmentation scarring 
with loss of chest muscle is rated by analogy.  38 C.F.R. §§ 
4.20, 4.27 (1998); see also Lendenmann v. Principi, 3 Vet. 
App. 345 (1992); Pernorio v. Derwinski, 2 Vet. App. 625 
(1992).  Under 38 C.F.R. § 4.118, Diagnostic Code 7805 
(1998), other scars are rated on limitation of function of 
the affected part.  A non-compensable evaluation is warranted 
when the requirements for a compensable evaluation are not 
met.  38 C.F.R. § 4.31 (1998).  The RO assigned a non-
compensable evaluation in June 1996 on the basis that the 
condition was not considered disabling because of limited 
motion or tenderness, it did not disfigure an exposed area, 
and the muscle loss did not impair function.  

In evaluating the evidence of record, the Board notes that 
the veteran's first claim for VA compensation benefits 
concerning his hyperpigmentation scaring with loss of chest 
muscle was received in January 1995.  The first medical 
evidence of record associated with this claim that 
demonstrated such findings was dated in April 1996.  That 
claim, resulting in an award of service connection and a non-
compensable evaluation for this disability, was finally 
adjudicated by the RO in a June 1996 rating decision.  See 
38 C.F.R. § 3.160(d); see also Grantham v. Brown, 114 F.3d 
1156, 1157-58 (Fed.Cir. 1997) (holding that a notice of 
disagreement is required to initiate appellate review of the 
disability rating assigned following a grant of service 
connection).

In response to his new claim for an increased rating for the 
service-connected hyperpigmentation scaring with loss of 
chest muscle, which was received by the RO on October 30, 
1997, the Board notes that while the veteran contended that 
this disability had increased in severity, he did not proffer 
any evidence of treatment received within the year prior to 
his claim.  The frame of reference would be October 1996.  
The lack of evidence during this relevant period establishes 
that it was not factually ascertainable that the disability 
had increased in severity during year prior to receipt of the 
new claim filed in October 1997.

In conjunction with the October 1997 claim for increase, the 
veteran was afforded a VA examination in January 1998, which 
showed some hyperpigmentation of the left neck, and that the 
anterior portion of the chest, the pectoralis muscles, and 
the area between the shoulder blades manifested muscle and 
tissue loss.  The diagnosis was significant disfiguring 
tissue/muscle loss in the chest and upper back area secondary 
to Cobalt radiation for Hodgkin's disease and prominent left 
neck hyperpigmentation secondary to radiation therapy for 
Hodgkin's disease. 

In light of the lay statements contained in the October 1997 
claim, and findings revealed in the January 1998 examination 
report, the predominant feature of the veteran's 
hyperpigmentation scarring was the loss of chest muscle.  
This finding was most consistent with Diagnostic Code 7805-
8023.  38 C.F.R. §§ 4.118, 4.124a (1998).  In particular, 
Diagnostic Code 8023 provides that progressive muscular 
atrophy warrants the minimal rating of 30 percent.  The 
results of the January 1998 examination reflected that there 
was significant loss of chest muscle.  The Board observes 
that photographs of the veteran's chest and back were 
associated with the examination findings.  Based on the 
foregoing, the 30 percent disability evaluation for the 
service-connected hyperpigmentation scarring with loss of 
chest muscle was factually ascertainable as of October 30, 
1997.

In summary, the evidence of record reflects that a new claim 
for an increased evaluation for scarring, hyperpigmentation, 
and loss of chest muscle was filed on October 30, 1997, 
subsequent to the finally adjudicated claim of January 1995.  
See Drosky v. Brown, supra.  As a result, the evidence of 
record during the year prior to October 30, 1997, failed to 
demonstrate that an increase in the veteran's scarring, 
hyperpigmentation, and loss of chest muscle was factually 
ascertainable prior to that date.  Based on the foregoing and 
employing the applicable regulations, the Board can only 
conclude that the earliest effective date in this case for 
the award of a 30 percent disability evaluation for the 
veteran's scarring, hyperpigmentation, and loss of chest 
muscle is October 30, 1997, the date of the receipt of the 
claim for an increased evaluation.  38 U.S.C.A. § 5110(b)(2); 
38 C.F.R. §§ 3.160(f), 3.400(o)(2).  Therefore, an effective 
date earlier than October 30, 1997, is not warranted for the 
award of a 30 percent evaluation for hyperpigmentation 
scarring with loss of chest muscle.


B. Effective date earlier than October 30, 1997, for an award 
of a 60 percent rating for pleural scarring, to include 
consideration of a disability evaluation in excess of 10 
percent

In a June 1996 rating decision, the RO granted service 
connection for pleural scarring and assigned a 10 percent 
disability evaluation, effective from January 13, 1995 (the 
date of receipt of the claim).  The veteran's pleural 
scarring is rated by analogy to Diagnostic Codes 6810-6603.  
38 C.F.R. §§ 4.20, 4.27, 4.97 (1996); see also Lendenmann v. 
Principi, 3 Vet. App. 345 (1992); Pernorio v. Derwinski, 2 
Vet. App. 625 (1992).  The veteran appealed the initial June 
1996 rating action with respect to the assignment of the 10 
percent rating.  As previously discussed, in the assignment 
of an initial rating for a disability following a grant of 
service connection, the Board must consider the applicability 
of a higher rating for the entire period in which the appeal 
has been pending.  See Fenderson, supra.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  38 C.F.R. § 4.7.  Otherwise, the 
lower rating will be assigned.  Id.

Since the June 1996 rating decision, the criteria for rating 
the respiratory disorders has been amended.  See 38 C.F.R. § 
4.97, Diagnostic Codes 6810-6603.  The amendments became 
effective October 7, 1996.  Where a law or regulation changes 
after a claim has been filed or reopened, but before the 
administrative or judicial appeal process has been concluded, 
the version most favorable to a veteran applies unless 
Congress provided otherwise or permitted the Secretary to do 
otherwise and the Secretary does so.  See Marcoux v. Brown, 9 
Vet. App. 289 (1996); Karnas v. Derwinski, 1 Vet. App. 308 
(1991); see also 55 Fed. Reg. 43254 (1990), VAOGCPREC 69-90 
(1990).  Therefore, the Board will consider the claim of 
entitlement to an effective date earlier than October 30, 
1997, for an award of 60 percent for pleural scarring, and 
the claim for a rating in excess of 10 percent for this same 
disability, under both the old and the amended rating 
criteria to determine which version is most favorable to the 
veteran.

Under the old criteria, Diagnostic Code 6810 provides that 
chronic pleurisy, fibrous, following lobar pneumonia and 
other acute diseases of the lungs or pleural cavity, without 
empyema, is considered a non-disabling condition, except that 
a 10 percent evaluation is warranted for diaphragmatic 
pleurisy with pain in the chest, obliteration of costophrenic 
angles, and tenting of the diaphragm.  38 C.F.R. § 4.97 
(1996).

Pursuant to Diagnostic Code 6603, a 10 percent evaluation is 
warranted for mild pulmonary emphysema with evidence of 
ventilatory impairment on pulmonary function tests and/or 
definite dyspnea on prolonged exertion.  A 30 percent 
evaluation is warranted for moderate pulmonary emphysema 
characterized by dyspnea occurring after climbing one flight 
of steps or walking more than one block on a level surface, 
or pulmonary function tests consistent with findings of 
moderate emphysema.  A 60 percent evaluation is warranted for 
severe pulmonary emphysema characterized by exertional 
dyspnea sufficient to prevent climbing one flight of steps or 
walking one block without stopping, or ventilatory impairment 
of severe degree confirmed by pulmonary function tests with 
marked impairment of health.  38 C.F.R. § 4.97 (1996).

Under the amended criteria for Diagnostic Code 6603, a 10 
percent evaluation is warranted for FEV-1 of 71- to 80-
percent predicted, or; FEV-1/FVC of 71 to 80 percent, or; 
DLCO (SB) 66 to 80 percent predicted.  A 30 percent 
evaluation is warranted for FEV-1 of 56- to 70-percent 
predicted, or; FEV-1/FVC of 56 to 70 percent, or; DLCO (SB) 
56 to 65 percent predicted.  A 60 percent evaluation is 
warranted for a FEV-1 of 40- to 55-percent predicted, or; 
FEV-1/FVC of 40 to 55 percent, or; DLCO (SB) of 40 to 55 
percent predicted, or; maximum oxygen consumption of 15 to 20 
ml/kg/min (with cardiorespiratory limit).  38 C.F.R. § 4.97 
(1998).

The original claim seeking entitlement to service connection 
for residuals of radiation therapy for Hodgkin's disease, on 
a secondary basis, was received by the RO on January 13, 
1995.  The Board notes that there is no medical evidence 
dating back to January 13, 1994.  The evidence of record on 
file at the time the veteran filed his original claim for 
pleural scarring in January 1995 consisted of VA medical 
records dated between December 1994 and April 1996.  These 
record contained results of chest x-ray studies taken in 
December 1994 and April 1995, which disclosed an ill defined 
nodular density projecting over the left mid lung, most 
likely in the superior segment of the left lower lobe; 
moderate pleural effusion and/or pleural reactive change on 
the left; chronic parenchymal and pleural changes in the left 
lung; density in the left mid lung field suggestive of pre-
existing parenchymal disease; chronic fatigue; and chronic 
pleural scarring.  The diagnostic impressions included 
chronic changes in the left lung, left sided pleural 
effusion, probable air space disease throughout the left 
base, and possible left lung nodule.  The pulmonary function 
tests, dated in April 1996, revealed that the veteran had a 
15-year history of smoking (one pack a day), and that he had 
quit for 1-year prior.  This report reflects a FEV-1/FVC of 
60 percent, and that there was moderate obstructive 
ventilatory defect.

An April 1996 chest x-ray, which was not associated with the 
above examination, revealed streaky opacities in the 
paratracheal area, possibly post radiation therapy and that 
these [findings] were unchanged from prior studies conducted 
in December 1994.

Under the old criteria, the veteran's respiratory status as 
characterized by the pulmonary function tests is indicative 
of moderate ventilatory defect.  The Board construes this as 
being consistent with moderate impairment, as described for a 
30 percent rating under DC 6603.  Moreover, the veteran 
asserted, in November 1995, that his physical stamina and 
breathing ability were limited.  He also added that he has 
had an overall reduction in normal tasks such as lifting or 
walking moderated distances.  The pulmonary function test 
report were interpreted as showing that the veteran 
"appeared as if he could not expire for 6 sec[ond]s," and 
the VA examiner documented chronic fatigue.  In light of the 
fact that the maximum assignable schedular evaluation under 
the old criteria of DC 6810, is 10 percent, this diagnostic 
code is no longer for application in this case.

Similarly, under the amended criteria that evaluates 
respiratory lung status based on pulmonary function tests, 
the veteran's pleural scarring warrants a 30 percent 
disability rating.  The record reflects that the actual FEV-
1/FVC was 60 percent.  As the evidence of record on file at 
the time the veteran filed his claim for pleural scarring in 
January 1995, does not reflect findings consistent with 
severe emphysema, or pulmonary function tests results that 
warrant a 60 percent evaluation, the assignment of a 30 
percent is warranted.

In view of the foregoing, the Board determines that the 
veteran's pleural scarring with associated respiratory 
complaints is most appropriately evaluated as 30 percent 
disabling under both the old and the amended criteria.  Thus, 
the Board concludes that the initial rating following the 
grant of service connection for pleural scarring in the June 
1996 rating decision, should have been 30 percent.  
Therefore, an evaluation of 30 percent for pleural scarring 
is warranted for the period from January 13, 1995, the date 
of receipt of the original claim.  See 38 U.S.C.A. § 5110(a), 
(b)(1); 38 C.F.R. § 4.97, Diagnostic Code 6603 (effective 
through October 6, 1996).

Although the veteran perfected a timely appeal with respect 
to level of disability assigned for his service-connected 
pleural scarring, the Board notes that additional lay 
evidence, which was received along with the October 30, 1997 
substantive appeal, consisted of a lay statement from the 
veteran's ex-wife.  This statement reflects that the veteran 
was a very active and physically fit person prior to his 
illness and treatment, and that the slightest exertion caused 
him to cough and gasp for air.  Similar symptomatology was 
also described by the veteran at that same time.  However, 
there is no evidence of record for the one-year period prior 
to October 30, 1997, which demonstrates that the veteran's 
pleural scarring had increased in severity.  Nonetheless, the 
Board observes that this claim has been in appellate status 
since November 1996.  With that in mind, the Board notes that 
the veteran is entitled to "staged ratings" that would 
reflect the changing medical status during the appeal.  See 
Fenderson, supra.

In his October 1997 substantive appeal, the veteran asserted 
that his pleural scarring, which include respiratory 
symptoms, had increased in severity and warranted a higher 
evaluation.  At this juncture, the Board notes that in the 
March 1998 rating decision, the RO evaluated the pleural 
scarring according to the new rating criteria governing 
Diagnostic Code 6603, pulmonary emphysema.  38 C.F.R. § 4.97 
(1998).

As discussed above, the amended criteria of Diagnostic Code 
6603 provides that a 60 percent evaluation is warranted for 
FEV-1 of 40- to 55-percent predicted, or; FEV-1/FVC of 40 to 
55 percent, or; DLCO (SB) of 40 to 55 percent predicted, or; 
maximum oxygen consumption of 15 to 20 ml/kg/min (with 
cardiorespiratory limit).  A 100 percent evaluation is 
warranted for FEV-1 less than 40 percent of predicted value, 
or, the ratio of FEV-1/FVC less than 40 percent, or; DLCO by 
the (SB) less than 40 percent predicted, or; maximum exercise 
capacity less than 15 ml/kg/min oxygen consumption (with 
cardiac or respiratory limitation), or; cor pulmonale (right 
heart failure), or; right ventricular hypertrophy, or; 
pulmonary hypertension (shown by echocardiogram or cardiac 
catheterization), or; episodes of acute respiratory failure, 
or; requires outpatient oxygen therapy.  38 C.F.R. § 4.97 
(1998).

In this case, a report of VA examination for lymphatic 
disorders, dated January 7, 1998, reflects shortness of 
breath that seemed unrelated to his activities, that the 
veteran used inhalers which provided good relief, and that he 
had fatigue.  On examination, the lungs were clear to 
auscultation.  No wheezing, rales, or rhonchi were noted.  

The January 1998 VA respiratory diseases examination reflects 
that the veteran reported that he spat up blood only when he 
had a cold, that he had a monthly cold in the wintertime, 
that he had not had a tracheostomy, that he had not been 
given a CPAP machine, and that he was not required to be on 
oxygen.  He received antimicrobial therapy when he had bouts 
of bronchitis.  The veteran reported that he had bronchitis 
approximately six to seven times in a year.  The examiner 
noted that the residuals of the radiation therapy in 1973 
inter alia included pleural scarring.  The examination 
results reflect - mild pulmonary hypertension is documented 
in an echocardiogram that is secondary to reduced mitral 
valve function.  The examiner noted that the veteran did not 
manifest right ventricular hypertrophy, Cor pulmonale, 
congestive heart failure, acute respiratory failure, or the 
need for outpatient oxygen.  The January 1998 pulmonary 
function tests reflect that the FEV-1 is 49.8 percent 
predicted and that the actual FEV-1/FVC is 54 percent.  The 
interpretation of the pulmonary function tests reflects 
moderate obstruction and peripheral airflow obstruction. 

Although the pulmonary function tests reflect moderate 
ventilatory obstruction to warrant a 60 percent disability 
evaluation, the physical examination aggregated with an 
echocardiogram reflect that the veteran has pulmonary 
hypertension, which more nearly approximates the amended 
criteria of a 100 percent disability evaluation under DC 
6603, effective from October 7, 1996.  Based on the 
foregoing, the evidence of record establishes that in his 
October 1997 substantive appeal, the veteran asserted that he 
is 100 percent disabled as a result of the symptomatology 
associated with his pleural scarring.  Moreover, the 
veteran's assertions with respect to the level of disability 
concerning his pleural scarring has been confirmed by the 
results contained in the report of VA examination of January 
1998.  Thus, the earliest date as of which it is factually 
ascertainable that the veteran had met the criteria for a 100 
percent schedular rating was in October 1997.  38 C.F.R. § 
4.97, DC 6603 (1998).  Therefore, the proper effective for an 
award of a 100 percent schedular evaluation for the veteran's 
service-connected pleural scarring is October 30, 1997, the 
date of the receipt of the substantive appeal that alleged 
entitlement to a 100 percent disability rating for his 
service connected disability.



C.  Other Considerations

In view of the foregoing, the Board determines that an 
effective date retroactive to 1984 cannot be assigned in this 
case, because the allowance of service connection for pleural 
scarring and for hyperpigmentation scarring with loss of 
chest muscle was based on an original claim that was received 
by the RO on January 13, 1995.  Therefore, according to the 
applicable legal criteria, the earliest effective date for 
the allowance of service connection on the basis of a claim 
filed more than one year after discharge is the date of 
receipt of the claim, or the date entitlement arose, 
whichever is later.  38 C.F.R. § 3.400(b)(2).  While the 
evidence resulting in the allowance of service connection 
arguably demonstrated entitlement to service connection at a 
date prior to the date of receipt of the original claim 
itself, the application of the rule compels the assignment of 
the date of receipt the claim, since it is the later event in 
the present case.  Id.  Moreover, as aptly noted above, the 
evidence of record does not reflect that a 100 percent 
evaluation was factually ascertainable prior to October 30, 
1997.  38 C.F.R. § 3.400(o)(2).

The Board acknowledges that it disposed of the veteran's 
claim using an approach different from the RO.  However, 
given that the Board granted a 30 percent schedular 
evaluation for pleural scarring effective for the period of 
January 13, 1995 to October 29, 1997, and a 100 percent 
schedular evaluation for pleural scarring effective from 
October 30, 1997, the Board determines that the veteran will 
not be prejudiced by its decision.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).



ORDER

Service connection for mitral valve stenosis is denied.

An effective date earlier than October 30, 1997, for an award 
of a 30 percent rating for hyperpigmentation scarring with 
loss of chest muscle is denied.

A 30 percent evaluation for pleural scarring is granted, 
effective from January 13, 1995 to October 29, 1997. 

A 100 percent schedular evaluation for pleural scarring is 
granted, effective from October 30, 1997.



		
	Deborah W. Singleton 
	Member, Board of Veterans' Appeals


 

